        Case 1:15-cv-00056-WLS Document 179 Filed 08/04/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

TAMANCHIA MOORE,                         :
                                         :
       Plaintiff,                        :
v.                                       :
                                         :       Case No.: 1:15-CV-56 (WLS)
INTUITIVE SURGICAL, INC.,                :
                                         :
       Defendant.                        :
                                         :
                                        ORDER
       Before the Court is a “Consent Motion to Reschedule Trial Date,” filed by Defendant.

(Doc. 178.) For good cause shown therein, the motion is GRANTED.

       Trial in this case is hereby RESET for a two-week term beginning on Monday, July

18, 2022.


       SO ORDERED, this 4th day of August 2021.

                                         /s/ W. Louis Sands
                                         W. LOUIS SANDS, SR. JUDGE
                                         UNITED STATES DISTRICT COURT




                                             1
